Citation Nr: 1131498	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  09-11 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

2.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a bilateral knee disorder.

3.  Entitlement to service connection for residuals, dental trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran has active service from October 1961 to January 1965.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO), dated in October 2007 and February 2009, that denied the Veteran's claims. 

The issues of entitlement to service connection for arthritis, all major joints, including degenerative joint disease of the cervical spine, as well as entitlement to service connection for a left foot disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, at the time of the Veteran's May 2007 claim, she asserted entitlement to service connection for arthritis of all major joints.  The AOJ adjudicated her claim as entitlement to service connection for arthritis of the right and left knees only.  The Veteran's VA treatment records indicate that she has been treated for degenerative joint disease of the cervical spine.  Also, in an almost-illegible statement dated in June 2011, the Veteran complained of a disorder related to her left foot.  Therefore, the Board does not have jurisdiction over the issues they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claims.

Initially, the Board notes that under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R.              § 3.156(c) (2010).  This regulation comprehends official service department records which presumably have been misplaced and have now been located and forwarded to VA.  Id.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  See id.

In this case, the Veteran's prior claim of service connection for arthritis, bilateral knees, was denied on the merits by an August 1967 rating decision.  The Veteran did not perfect an appeal and the rating decision thus became final.  38 U.S.C.A.      § 7105 (West 2002).  However, VA received additional service records in conjunction with the Veteran's most recent claim from the National Personnel Records Center (NPRC).  Such records reflect the Veteran's in-service motor vehicle accident. These service records were not previously considered, and are pertinent because they provide additional information as to the facts and circumstances of the Veteran's service.  Given the submission of the new service records, the claim must be reconsidered without regard to the previous final denial.  38 C.F.R. § 3.156(c).

The Board notes that the most recent VA treatment records associated with the claims file are dated in September 2007.  There is no evidence that the Veteran has ceased VA treatment.  On remand, updated VA treatment records must be obtained and associated with the claims file.

Further, the Board notes that during instances of VA treatment the Veteran mentioned private chiropractic care and private dental care.  To date, there is no evidence that the Veteran has identified any private treatment providers and there are no private treatment records associated with the claims file.  On remand, inquiry must be made as to any outstanding private treatment records relevant to each of her service connection claims.  

Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).
As to the Veteran's claim of entitlement to service connection for a bilateral knee disorder, the Board notes that at the time of her VA examination dated in August 1967, x-ray examination of the knees revealed normal results.  The Veteran was diagnosed with internal derangement of the left knee.  On a civil service retirement examination, dated in June 1972, the Veteran was diagnosed with osteoarthritis and chondromalacia of the bilateral knees.  The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of a bilateral knee disorder, however, the Veteran asserts that she injured her knees during an in-service motor vehicle accident.  A letter associated with the Veteran's service records, dated in June 1964 and written by a Deputy Registrar, indicates that the Veteran was involved in a motor vehicle accident in September 1963 and was treated on a number of occasions for a whiplash-type of injury.  

Based on the foregoing, that the Veteran has been diagnosed with a bilateral knee disorder and asserts that such is related to her in-service motor vehicle accident, on remand, the Veteran must be afforded a VA examination to determine the relationship, if any, between the Veteran's current bilateral knee disorder and service.  

As the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a bilateral knee disorder, the Board notes that the Veteran's VA treatment records currently associated with the claims file are silent for a clinical diagnosis of an acquired psychiatric disorder.  The Board notes here that the Veteran's representative, in his July 2011 Informal Hearing Presentation, noted that the Veteran had a positive result for a PTSD screening.  Review of the Veteran's VA treatment records indicates that in November 2006, the Veteran indeed screened positively for PTSD, however, the treatment notation immediately following record of the screening indicates that the Veteran was not diagnosed with PTSD upon further assessment.  The Veteran, in her May 2007 claim, reported depression and anxiety.  In her July 2011 statement, she reported that she experiences flashbacks about receiving air evacuees from the Republic of Vietnam.  The Veteran's service treatment records are silent for any complaint, treatment, or diagnosis of an acquired psychiatric disorder.  

Based on the foregoing, that the Veteran has described depression and anxiety; that there remains outstanding treatment records that could include a clinical diagnosis of an acquired psychiatric disorder; and that the Veteran asserts that she has an acquired psychiatric disorder related to her bilateral knee disorder, on remand, the Veteran must be afforded a VA examination.  The examiner must determine if the Veteran indeed has an acquired psychiatric disorder and if so, if such is related to service, including her in-service motor vehicle accident, or if such is related to her bilateral knee disorder.  

As to the Veteran's claim of entitlement to service connection for residuals, dental trauma, the Board notes that the Veteran's VA treatment records currently associated with the claims file indicate that she had been treated for an abscess of the right jaw by extracting a tooth.  The Veteran asserts that she injured her teeth during service when she fell while on mop duty.  Her service treatment records dated in November 1962 indicate that she had a fractured tooth.  

VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  The types of dental conditions covered are: loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a) (2010).

Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2010).

Based on the foregoing, that the Veteran had a fractured tooth during service and may have current residuals of the same, on remand the Veteran must be afforded a VA examination to determine if she indeed has residuals of a fractured tooth related to in-service dental trauma.   

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file her VA treatment records maintained by the Central Alabama Veterans Health Care System West Campus in Montgomery, Alabama, dated from September 2007 to the present.  

2.  Contact the Veteran and request that she submit completed VA Forms 21-4142, Authorization and Consent to Release Information to the VA, for private treatment records from any private treatment provider who treated her bilateral knee disorder and claimed acquired psychiatric disorder and residuals, dental trauma.  Advise the Veteran that she may submit her private treatment records if she so chooses. If a negative response is received from the Veteran, or from any treatment provider, the claims file should be properly documented in this regard.

3.  Schedule the Veteran for a VA examination to determine the etiology of her bilateral knee disorder.  The examiner must provide current diagnoses for any knee disorder present and opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral knee disorder was incurred in service, specifically to include her in-service September 1963 motor vehicle accident, or is otherwise related to service.  In this regard, the examiner should consider the Veteran's statements regarding the in-service motor vehicle accident; her statements of symptoms in service; and her lay statements of continuous symptoms after service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

4.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of any acquired psychiatric disorder found present.  The examiner must provide current diagnoses for any acquired psychiatric disorder and must opine as to whether it is at least as likely as not (at least a 50 percent probability) that:  (1) the Veteran's acquired psychiatric disorder, if any, was incurred in service or is related to any incident of service, specifically to include her in-service September 1963 motor vehicle accident; and (2) whether it is at least as likely as not that the Veteran's bilateral knee disorder aggravates her acquired psychiatric disorder, if any, beyond the natural progression of the disease.  If aggravation is found, the examiner should identify that aspect of the Veteran's acquired psychiatric disorder which is due to such aggravation.

5.  Schedule the Veteran for a VA dental examination.  The examiner must identify the Veteran's current dental disabilities and should specifically indicate whether the Veteran has loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis.  The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any of the Veteran's currently diagnosed dental disabilities are a result of the claimed in-service November 1962 tooth fracture. 
In this regard, the examiner should consider the Veteran's statements regarding the in-service mop duty incident where she fell and injured her teeth; her statements of symptoms in service; and her lay statements of continuous symptoms after service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

The claims file, including a copy of this Remand, should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiners should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

6.  Subsequent to the VA examinations, review the examination reports to ensure complete compliance with the directives of this remand.  If any report is deficient in any manner, corrective procedures must be implemented. 

7.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and her representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending any requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON THE NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



